Citation Nr: 0822743	
Decision Date: 07/07/08    Archive Date: 07/17/08

DOCKET NO.  06-24 081	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, 
the Republic of the Philippines


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen the claim for entitlement to service connection for 
malnutrition.

2.  Entitlement to service connection for typhoid fever.



ATTORNEY FOR THE BOARD

A. A. Booher, Counsel


INTRODUCTION

The appellant had service with the Philippine Commonwealth 
Army from November 24, 1941, to April 8, 1942; and with the 
Regular Philippine Army from May 2, 1945, to June 30, 1946.  
Additional details of his various service-related affidavits, 
etc., will be further delineated below as required.  The 
appellant was born in August 1916.

This appeal to the Board of Veterans' Appeals (Board) is from 
actions taken by the above Department of Veterans Affairs 
(VA) Regional Office (RO). 

Although status as a former prisoner of war (POW) is integral 
to the discussion herein, and although RO adjudications and a 
written RO Administrative Decision are of record in that 
regard, there is no Statement of the Case (SOC) or 
Substantive Appeal specifically on that as a separate issue, 
and it has not been certified on appeal.  However, it will be 
appropriately addressed below as required in the context of 
deciding the merits of the two appellate issues pending 
before the Board.   


FINDINGS OF FACT

1.  The appellant does not fulfill the requirements for 
status as a former POW for VA benefits purposes.

2.  In a March 2003 rating decision, the VARO determined that 
malnutrition was not of service origin; he did not timely 
appeal, and the decision became final.  

3.  Evidence submitted since the 2003 decision, by itself 
and/or when considered with previous evidence of record, does 
not relate to an unestablished fact necessary to substantiate 
the appellant's claim and does not raise a possibility of 
substantiating that claim.

4.  The appellant does not have residuals of typhoid fever of 
service origin.


CONCLUSIONS OF LAW

1.  The appellant does not meet the legal criteria for 
recognition as a former POW for VA purposes. 38 U.S.C.A. § 
101(32) (West 2002); 38 C.F.R. § 3.1(y) (2007).

2.  Evidence received since the final March 2003 
determination wherein service connection was denied by the RO 
for malnutrition is not new and material, and the veteran's 
claim may not be reopened.  38 U.S.C.A. §§ 5104, 5108, 7105 
(West 2002); 38 C.F.R. §§ 3.104(a), 3.156(a), 20.1103 (2007).

3.  Typhoid fever was not incurred in or aggravated by 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 
3.303(a), 3.304 (2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced 
VA's duty to notify and assist claimants in substantiating 
their claims for VA benefits, as codified in pertinent part 
at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2007); 38 
C.F.R. §§ 3.159, 3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide; 
and (4) must ask the claimant to provide any evidence in her 
or his possession that pertains to the claim in accordance 
with 38 C.F.R. § 3.159(b)(1).  This notice must be provided 
prior to an initial unfavorable decision on a claim by the 
RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

If complete notice is not provided until after the initial 
adjudication, such a timing error can be cured by subsequent 
legally adequate VCAA notice, followed by readjudication of 
the claim, as in an SOC or Supplemental SOC (SSOC).  
Moreover, where there is an uncured timing defect in the 
notice, subsequent action by the RO which provides the 
claimant a meaningful opportunity to participate in the 
processing of the claim can prevent any such defect from 
being prejudicial.  Mayfield v. Nicholson, 499 F.3d 1317, 
1323-24 (Fed. Cir. 2007); Prickett v. Nicholson, 20 Vet. App. 
370, 376 (2006).

The U.S. Court of Appeals for the Federal Circuit has held 
that, if a claimant can demonstrate error in VCAA notice, 
such error should be presumed to be prejudicial.  VA then 
bears the burden of rebutting the presumption, by showing 
that the essential fairness of the adjudication has not been 
affected because, for example, actual knowledge by the 
claimant cured the notice defect, a reasonable person would 
have understood what was needed, or the benefits sought 
cannot be granted as a matter of law.  Sanders v. Nicholson, 
487 F.3d 861 (Fed. Cir. 2007); petition for cert. filed (U.S. 
March 21, 2008) (No. 07-1209).

The veteran filed his most recent claims in 2005, and a 
rating decision ensued in August 2005.  He filed a Notice of 
Disagreement (NOD) and a timely appeal, as noted above.  
Throughout, the VARO sent him an explanatory letters, an SOC 
and SSOC's, etc.  In the aggregate, the Board finds that the 
RO has satisfied the duty to notify and assist under the 
VCAA.  The content of letters and other communications 
complied with the requirements of 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b) regarding VA's duty to notify.  Any 
other defect with respect to timing was harmless error.  See 
Mayfield, supra.  He was advised of his opportunities to 
submit additional evidence.  The Board finds that the purpose 
behind the notice requirement has been satisfied because the 
veteran has been afforded a meaningful opportunity to 
participate effectively in the processing of his claim.  He 
has submitted additional data, and has indicated that he has 
no other information or evidence to substantiate the claim.

It appears that all obtainable evidence identified by the 
veteran relative to his claim has been obtained and 
associated with the claims file, and that here has been 
identified no other pertinent evidence, not already of 
record, which would need to be obtained for a fair 
disposition of the current appeal or has it been suggested in 
any way that there is any prejudice due to a lack of proper 
VA notice or assistance.  Moreover, to whatever extent the 
decision of the Court in Dingess v. Nicholson, 19 Vet. App. 
473, 484 (2006), requires more extensive notice in claims for 
compensation, this becomes moot given the actions taken 
herein.  In an event, the RO provided the veteran with the 
information required by Dingess, in an SSOC mailed in May 
2007 and in a December 2007 letter, and on both occasions 
asked him to respond with any evidence or information he 
would like to add to his appeal. 

In the aggregate, the veteran has demonstrated actual 
knowledge of, and has acted upon, the information and 
evidence necessary to substantiate the pending claim.  See, 
e.g., Dalton v. Nicholson, 21 Vet. App. 23, 30 (2007) (Court 
was convinced that the appellant and his attorney had 
demonstrated actual knowledge of the information and evidence 
necessary to establish the claim) and related notification 
requirements have been fulfilled as contemplated under 
pertinent guidelines.  Any presumption of error as to VCAA 
notice has been rebutted in this case.  See Sanders, supra.  

Accordingly, we find that VA has satisfied its duty to assist 
the veteran in apprising him as to the evidence needed, and 
in obtaining evidence pertinent to his claim under the VCAA.  
No useful purpose would be served in remanding this matter 
for yet more development on this issue.  Such a remand would 
result in unnecessarily imposing additional burdens on VA, 
with no additional benefit flowing to the veteran.  The Court 
has held that such remands are to be avoided.  Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994). 

II.  Service Connection Claims

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303(a), 3.304 
(2007).  Where there is a chronic disease shown as such in 
service, subsequent manifestations of the same chronic 
disease at any later date, however remote, may be service 
connected, unless clearly attributable to intercurrent 
causes.  38 C.F.R. § 3.303(b).  When a condition noted during 
service is not shown to be chronic, or the fact of chronicity 
in service is not adequately supported, then a showing of 
continuity of symptomatology after discharge is required to 
support the claim.  Id.

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 U.S.C.A. § 1113(b); 38 C.F.R. 
§ 3.303(d).

The Court has held that, in order to prevail on the issue of 
service connection, there must be (1) medical evidence of a 
current disability; (2) medical, or in certain circumstances, 
lay evidence of incurrence or aggravation of a disease or 
injury in service; and (3) medical evidence of a nexus 
between the claimed in-service injury or disease and the 
current disability.  Hickson v. West, 12 Vet. App. 247, 252 
(1999).

It is now well established that a lay person such as the 
veteran is not competent to opine on medical matters such as 
the diagnosis or etiology of medical disorders, and therefore 
the veteran's own personal opinion that his disabilities are 
of service origin is entitled to minimal probative weight.  
See Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992).  
Even recent judicial refinements of that Espiritu premise 
would not benefit the veteran in this case, given the nature 
of the evidence of record herein.  See, e.g., Jandreau v. 
Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. 
Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (noting that 
lay statements may be competent to support a claim as to lay-
observable events or lay-observable disability or symptoms).

Before the Board may reopen a previously denied claim, it 
must conduct an independent review of the evidence to 
determine whether new and material evidence has been 
submitted sufficient to reopen a prior final decision:  
"[T]he Board does not have jurisdiction to consider a claim 
which [has been] previously adjudicated unless new and 
material evidence is present, and before the Board may reopen 
such a claim, it must so find."  Barnett v. Brown, 83 F.3d 
1380, 1383 (Fed. Cir. 1996), aff'g Barnett v. Brown, 8 Vet. 
App. 1 (1995); see Butler v. Brown, 9 Vet. App. 167, 171 
(1996); 38 U.S.C.A. §§ 5108, 7104(b).  Furthermore, if the 

Board finds that new and material evidence has not been 
submitted, it is unlawful for the Board to reopen the claim.  
See McGinnis v. Brown, 4 Vet. App. 239, 244 (1993).

The claim will be reopened if new and material evidence is 
submitted.  38 U.S.C.A. §§ 5103A(f), 5108; 38 C.F.R. § 
3.156(a).  If the Board determines that the evidence is new 
and material, the case is reopened and evaluated in light of 
all the evidence, both new and old.  Manio v. Derwinski, 1 
Vet. App. 140, 145 (1991).  In making this determination, the 
Board must look at all of the evidence submitted since the 
time that the claim was finally disallowed on any basis, not 
only since the time that the claim was last disallowed on the 
merits.  Evans v. Brown, 9 Vet. App. 273 (1996).  In the 
present case, this means that the Board must look at all the 
evidence submitted since the 1998 decision, which was the 
most recent final adjudication which disallowed the veteran's 
claim. 

New and material evidence means evidence not previously 
submitted to agency decision makers which, by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim, which 
is neither cumulative nor redundant, and which raises a 
reasonable possibility of substantiating the claim. 38 C.F.R. 
§ 3.156(a) (2007).  See Hodge v. West, 155 F.3d. 1356 (Fed. 
Cir. 1998).  Evidence which is solely cumulative or 
repetitious in character will not serve as a basis for 
reconsideration of a previous decision.  The Hodge decision 
stressed that under the regulation new evidence could be 
material if that evidence provided "a more complete picture 
of the circumstances surrounding the origin of a veteran's 
injury or disability, even where it will not eventually 
convince the Board to alter its ratings decision."  Hodge, 
supra, at 1363.

The Board notes that, effective August 29, 2001, changes were 
made to 38 C.F.R. § 3.156(a), which defines new and material 
evidence.  Since the appellant's request to reopen his claim 
was filed since then, the new language of 38 C.F.R. 
§ 3.156(a) will be applied.  To whatever extent the new 
regulation has changed the approach to developing evidence in 
claims, it has not modified the longstanding requirement that 
a previously denied claim may not be reopened and 
readjudicated unless, and until, there has been a finding 
that both new and material evidence has been submitted.

The Board has an obligation to provide adequate reasons and 
bases supporting this decision, but there is no requirement 
that every item of evidence submitted by the appellant or 
obtained on his behalf be discussed in detail.  In each of 
the following instances, pertinent evidence will be 
delineated and all of the entire evidence of record has been 
reviewed.  However, the Board's analysis below will focus 
specifically on what evidence is needed to substantiate the 
claim and what the evidence in the claims file shows, or 
fails to show, with respect to the claim.  See Gonzales v. 
West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake 
v. Gober, 14 Vet. App. 122, 128-30 (2000).

A.  POW Status

First, the veteran is seeking status as a former prisoner of 
war for purposes of entitlement for service connection.  
Status as a former POW allows for service connection to be 
presumed for certain diseases, including malnutrition.  38 
U.S.C.A. § 1112(b); 38 C.F.R. § 3.309(c).

The Board finds that there is no credible evidence that the 
veteran was ever held in captivity by enemy forces.  The 
veteran's service record does not show an award of the POW 
Medal or any other acknowledgement of POW service, providing 
evidence against this claim.  The service department has 
indicated that the appellant's claimed service status as a 
POW is not credible, the VARO confirmed that finding, and the 
Board concurs. 

The extensive pertinent documentation, regulations, and other 
data with regard to his POW claim are cited in detail in an 
Administrative Decision of record, approved in May 2006 and 
in the claims file.  The multiple documents and other data 
used in rendering that final decision are cited therein and 
need not be further repeated.  The appellant had variously 
said that he was a POW for a period one or more days in April 
1942, and/or that he escaped from the Bataan Death March.

Specifically, the Administrative Decision cited the 
appellant's dates of service as officially verified in 1955 
by the U.S. Department of the Army as follows:  Pre-war 
Service, November 24, 1941, to December 7, 1941; Beleaguered, 
December 8, 1941, to April 8, 1942; No casualty status, April 
9, 1942, to May 1, 1945; and regular Philippine Army service, 
May 2, 1945, to June 30, 1946.  He was found to be entitled 
to pay for specific detailed periods of time excluding April 
9, 1942, to April 21, 1942 when he had "alleged POW status 
and enroute home after escape from Death March" which was 
held to be "unsupported".  Parenthetically, it also noted 
that he had "alleged sickness" for the periods from April 
22, 1942, to September 16, 1942, and May 2, 1944, to July 20, 
1944, both of which were also noted by the service department 
as "not supported".  

The Administrative Decision further noted that, 
notwithstanding his claims on other occasions to the 
contrary, on his initial claim in 1955 he had made no mention 
of being a POW.  It cited the additional documentation he has 
used to support his allegation of being a POW as had also 
been submitted to other agencies and upon which his claim as 
a POW had been denied.  It was noted that his own processing 
affidavit, which he executed under oath in March 1946, was 
negative for POW status, including the assertion that he had 
been able to escape from the Death March and returned home to 
further civilian pursuits.  He was not shown to be on the 
roster of sick prisoners released by the Japanese.  And, 
while he has introduced two affidavits from comrades with 
regard to other matters, he has not provided supportive 
documentation, as requested on more than one occasion,  with 
regard to persons who had been with him at that time.  The 
Administrative Decision noted that he was also not listed on 
the official record/POW microfiche.  He had also failed to 
submit any Philippines Red Cross, War Claims Commission 
records guarantor's receipt, or Japanese Parole Certification 
to further substantiate his POW status.

The Administrative Decision, noting that the evidence 
available to the service department had also been available 
to the RO in making its decision, concluded that "the 
finding of the service department that the veteran had no POW 
status is therefore being confirmed". 


Because a service department determination as to an 
individual's service is binding on VA, the Board must 
conclude that the veteran is not a former POW, and the 
presumptions applicable to such status regarding service 
connection do not apply.  See Soria v. Brown, 118 F.3d 747, 
749 (Fed. Cir. 1997); Duro v. Derwinski, 2 Vet. App. 530 
(1992); 38 C.F.R. §§ 3.307(a)(5), 3.309(c).

B.  Reopening of Malnutrition Claim

Before the Board may reopen a previously denied claim, it 
must conduct an independent review of the evidence to 
determine whether new and material evidence has been 
submitted sufficient to reopen a prior final decision.  See 
Barnett v. Brown, supra; Butler v. Brown, 9 Vet. App. 167, 
171 (1996); 38 U.S.C.A. §§ 5108, 7104(b).  Furthermore, if 
the Board finds that new and material evidence has not been 
submitted, it is unlawful for the Board to reopen the claim.  
See McGinnis v. Brown, 4 Vet. App. 239, 244 (1993).

The evidence of record submitted in conjunction with the 
veteran's initial claim for service connection for 
malnutrition consisted of service documentation and a 
statement from 2001 showing recent private care for other 
problems, but not malnutrition.  At the time of the 2003 VARO 
decision with regard to malnutrition, of record were service 
documents including those reflecting the veteran's statement 
that he had been seen for malnutrition in February 1942 while 
he was a POW (and a statement signed by an infantry officer 
reflecting the same data), but neither was found to be 
supported by the official service department findings.

Since the March 20, 2003, decision, the appellant has 
submitted a 2005 statement from a private facility (to which 
were later added clinical notations commencing in 1991) to 
the effect that he had been seen here since 1947 for 
illnesses to include severe malnutrition.  No documentation 
is found in those records to support his claim of having been 
seen for malnutrition in 1947, at any time during his active 
service, in any way proximate thereto, or in an way otherwise 
related to service.




Having reviewed the complete record, the Board finds that new 
and material evidence has not been submitted to reopen the 
claim for service connection for malnutrition.  While the 
additional private hospitalization and X-ray reports do 
technically constitute "new" evidence, in that they were 
not of record at the time of the previous decision, they are 
not material because they do not bear directly and 
substantially on the issue at hand, specifically they do not 
establish a fact necessary to substantiate the claim and do 
not raise a possibility of substantiating that claim.  

In this regard, these reports do not, nor does any of the 
additional evidence submitted in connection with the claim to 
reopen, demonstrate that the veteran has malnutrition which 
is of in-service origin.  And while the veteran may offer his 
observations, but he is not qualified to present a  
diagnosis, medical etiology, or causation.  See Routen v. 
Brown, 10 Vet. App. 183, 186 (1997) ("a layperson is 
generally not capable of opining on matters requiring medical 
knowledge," aff'd sub nom. Routen v. West, 142 F.3d 1434 
(Fed. Cir. 1998), cert. denied, 119 S. Ct. 404 (1998).  

It is also noted that in this, as in any other case, it 
remains the duty of the Board as the fact finder to determine 
credibility in any number of contexts, whether it has to do 
with testimony or other lay or other evidence.  See Culver v. 
Derwinski, 3 Vet. App. 292, 297 (1992).  In general, lay 
individuals may not render medical conclusions, see Espiritu, 
supra; however, a lay statement may be made which relays the 
visible symptoms of a disease or disability or the facts of 
observed situations or circumstances, see Caldwell v, 
Derwinski, 1 Vet. App. 466, 469 (1991), after which a 
decision must be made as to the credibility thereof in the 
context of probative medical evidence.  More recently, the 
U.S. Court of Appeals for the Federal Circuit held, in 
Buchanan v. Nicholson, 451 F.3d 1331, 1336-7 (Fed. Cir. 
2006), that the Board is obligated to, and fully justified 
in, determining whether lay testimony is credible in and of 
itself, and that the Board may weigh the absence of 
contemporary medical evidence against lay statements).  In 
this case, as noted above, the appellant is permitted to make 
observations but is unqualified to render medical nexus 
opinions or diagnoses.  And while he has given a history of 
malnutrition to physicians, this has not been independently 
diagnosed or attributed by a medical professional to his 
finite periods of active service.

In summary, the Board finds that the evidence received in 
conjunction with the claim to reopen is not new and material, 
and does not serve to reopen the claim for service connection 
for malnutrition.  38 U.S.C.A. §§ 5108, 7105; 38 C.F.R. 
§ 3.156(a).  

Having found that the evidence is not new and material, no 
further adjudication of this claim is warranted.  See 
Kehoskie v. Derwinski, 2 Vet. App. 31 (1991).  The evidence 
in that regard is not equivocal, and a reasonable doubt to be 
raised in his favor has not been raised.

C.  Typhoid Fever Claim

Multiple processing affidavits and other documents of record 
reflect that the appellant has long given a history of having 
developed a variety of illnesses, but not specifically 
malaria or typhoid fever in early contemporaneous documents, 
including during the active service period from April 22, 
1942, to September 16, 1943.  The original NPRC Form dated in 
1955 reflects that he had "alleged sickness" for the 
periods from April 22, 1942, to September 16, 1942, and May 
2, 1944, to July 20, 1944, both of which were also reported 
as "not supported".  In any event, this was not at a time 
when he was in active military service which qualifies for VA 
purposes.  In fact, he has not submitted objective clinical 
documentation of having had malaria or typhoid fever 
concurrent with service or since then, to include at present, 
although he has a number of other disabilities which have 
been confirmed by private medical documentation.  He has been 
repeatedly asked to provide additional evidence in that 
regard, and has not done so.  Moreover, while he has given a 
history of various ailments to physicians, typhoid fever has 
not been independently diagnosed or attributed by any medical 
professional to his finite periods of active service.

Absent all three elements of the required criteria for 
service connection, the evidence is not equivocal or in 
approximate balance, and a reasonable doubt is not raised to 
be resolved in his favor.


ORDER

New and material evidence has not been submitted to reopen 
the claim for service connection for malnutrition; the appeal 
is denied.

Service connection for typhoid fever is denied.



________________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


